DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28th, 2021 has been entered.

 Response to Amendment
The amendment filed July 28th, 2021 has been entered.  Claims 1-4 are currently examined.  
Applicant’s amendment to Claim 1 has overcome the 112(a) rejection previously set forth in the Final Rejection Office Action mailed April 28th, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Azar et al. (U.S. Pub. 2014/0262545 A1) (hereinafter referred to as “Azar”) in view of Zhang et al. (U.S. Pub. 2016/0032657 A1) (hereinafter referred to as “Zhang”).

Regarding claim 1, Azar teaches polycrystalline diamond compact (see Azar at [0042]
and Fig. 15, also shown below, teaching cutting element with non-planar cutting surfaces, and
see Azar at [0087] – [0088] teaching diamond layer and cemented metal carbide substrate,

including polycrystalline diamond);

    PNG
    media_image1.png
    775
    768
    media_image1.png
    Greyscale

consisting of a cemented carbide substrate and a polycrystalline diamond layer disposed on the cemented carbide substrate (see Azar at [0045] and Fig. 15, teaching cutting element 300 has a ultrahard layer 310 disposed on a substrate 320, and see Azar at [0087] – [0088] teaching diamond layer and cemented metal carbide substrate, wherein the diamond layer may be formed from any polycrystalline superabrasive material including polycrystalline diamond),
wherein the polycrystalline diamond layer comprises a top surface, and a side surface
(see Azar at [0045] and Fig. 15 teaching non-planar top surface 305 and peripheral edge 315),
the top surface comprising a first curved surface and a second curved surface (see Azar at [0044] teaching that an embodiment of the ridge cutting element is depicted in Fig. 15, and see Azar at [0045] and Fig. 15, teaching recessed regions 318),
the side surface being directly connected to the cemented carbide substrate (see Azar at [0045] and Fig. 15 teaching an ultrahard layer 310 disposed on substrate 320 at an interface 330, and see Azar at [0088] teaching diamond layer and cemented metal carbide substrate);

a joint of the first curved surface and the second curved surface is a first cutting edge (see Azar at [0045] and Fig. 15 teaching a cutting crest 312, wherein the cutting crest 312 is taken to meet the claimed first cutting edge);
the first cutting edge is formed into a ridge extending along a width of the top surface (see Azar at [0044] teaching that an embodiment of the ridge cutting element is depicted in Fig. 15, and see Azar at [0045] and Fig. 15 teaching a cutting crest 312, wherein the cutting crest 312 is taken to meet the claimed ridge extending along a width of the top surface).

Azar does not explicitly disclose a joint of the first curved surface and the side surface and a joint of the second curved surface and the side surface form a perimeter of the top surface; the perimeter of the top surface comprises protruding portions each separated from the first cutting edge by a distance; and the protruding portions form a plurality of second cutting edges.
Like Azar, Zhang teaches cutters having a substrate which may be made of cemented
carbide and an ultrahard cutting surface layer or “table” made of a polycrystalline diamond
material (see Zhang at [0044]).	
Zhang also teaches an embodiment of an ultrahard top layer 140 for a cutter with a
shaped working surface 142 and having a varied geometry chamfer 144 circumferentially
around a cutting edge 146 at the intersection of the shaped working surface 142 and a side
surface 148 (see Zhang at [0057] and Fig. 12, also shown below). Zhang further teaches that
while three depressions 150a-c are depicted around the working surface 142, fewer or a greater
number with uniform or non-uniform spacing may be formed without departing from certain
aspects of the disclosure (see Zhang at [0057] and Fig. 12), and the face 154 may be a planar

[0058] and Fig. 12).

    PNG
    media_image2.png
    658
    884
    media_image2.png
    Greyscale

Zhang also teaches that the chamfer 144 can be conveniently made with a fixed angle and fixed depth EDM or EDG device, for example, an EDM device will typically cut deepest in to
the edge 146 (see Zhang at [0059]).
	Furthermore, Zhang teaches that a saddle-shaped cutter showed approximately a 20 % increase in performance compared to prior art cutters, and the improved performance may be due to a number of factors such as, improved cooling around the cutting face, higher cutting efficiency (due to the non-planar interaction at the cutting face), and the fact that a non-planar interface leads to less flaking of the thermally stable polycrystalline diamond (see Zhang at [0054]).
	In summary, the chamfer 144 circumferentially around a cutting edge 146 is taken to meet the claimed a joint of the first curved surface and the side surface and a joint of the second curved surface and the side surface form a perimeter of the top surface and the perimeter of the top surface comprises protruding portions each separated from the first cutting edge by a distance as illustrated in Fig. 12 above.  In addition, Fig. 12 illustrates that the chamfer 144 is integrated with the cutting edge 146, thus this is taken to meet the claimed protruding portions form a plurality of second cutting edges.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the cutting edge portions 316 of Azar to include a chamfer 144 to circumferentially around a cutting edge 146 of Zhang’s to form a perimeter of the top surface that can be conveniently made with a fixed angle and fixed depth EDM or EDG device so as to form a saddle-shaped cutter with improved performance that may be due to improved cooling around the cutting face, higher cutting efficiency (due to the non-planar interaction at the cutting face), and less flaking of the thermally stable polycrystalline diamond due to a non-planar interface.

Regarding claim 2, Azar as modified by Zhang teaches the limitations as applied to claim
1 above and further teaches that the first cutting edge has an included angle formed by an edge
of the first curved surface and an edge of the second curved surface, and the included angle is
between 10 and 179o (see Azar at [0046] and Fig. 16, also shown below, teaching that the
cutting crest 312 may have an angle 311 formed between sidewalls extending to recessed
regions 318 that may range from 110 degrees to 160 degrees). In the case where the claimed
ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness
exists (see MPEP § 2144.05 I).

    PNG
    media_image3.png
    666
    728
    media_image3.png
    Greyscale


Regarding claim 3, Azar as modified by Zhang teaches the limitations as applied to claim
1 above and further teaches that the plurality of second cutting edges each have an included
angle formed by the first curved surface and the side surface, or formed by the second curved
surface and the side surface, and the included angle is between 10 and 179° (see Zhang at Fig.
12 teaching there is an angle formed between the working surface 142 and a side surface 148).
One of ordinary skill in the art would recognize that angle formed between the working surface
142 and a side surface 148 will read on the claim limitation because the working surface 142 is
intersecting with a side surface 148.

Regarding claim 4, Azar as modified by Zhang teaches the limitations as applied to claim
1 above and further teaches that the polycrystalline diamond layer comprises chamfers
disposed between the first curved surface and the side surface, and between the second curved
surface and the side surface (see Zhang at [0057] and Fig. 12 teaching chamfer 144
circumferentially around a cutting edge 146).

Response to Arguments
Applicant's arguments filed July 28th, 2021 have been fully considered but they are not persuasive. 

i)    the cutting edge portions 316 in Azar are arranged along the extension direction of the cutting crest 312 and integrated with the cutting crest 312 (see Applicant’s Arguments at page 6, 5th paragraph, last sentence), while Applicant’s PDC cutter first cutting edge 104 extends along a width of the top surface and a plurality of second cutting edges 103 each disposed separately from the first cutting edge by a distance (see Applicant’s Arguments at pages 6-7, bridging paragraph, 1st sentence),
ii) compared with Azar’s PDC cutter including the cutting edge portions 316 that are integrated with the cutting crest 312, Applicant’s PDC cutter provides a plurality of the second cutting edges that are separated from the first cutting edge (see Applicant’s Arguments at page 7, 2nd paragraph),
iii) Zhang’s chamfer is used as a buffer to protect the cutting edge 146 from chipping or spalling, not as an additional cutting edge to enhance drilling efficiency (see Applicant’s Arguments at page 7, 3rd paragraph),
iv) none of the cited references have taught, recited or reasonably suggested methods or structures for improving drilling efficiency while preventing cracking of the PDC cutter via arranging a first cutting edge and a group of second cutting edges separately from each other and along different directions on a single working surface (see Applicant’s Arguments at page 7, last paragraph).
The Examiner acknowledges the arguments and respectfully disagrees for at least the following reasons:
i) and ii), the Examiner agrees that in the previous Final Rejection Office Action, the ridged second cutting edges 316 that are joints from the first and second curved surfaces and the side surface 315 are being interpreted to meet a plurality of second cutting edges, however, based on the new claim 1 rejection as outlined above (please see pages 5-7), Azar as modified by Zhang meets the claimed limitations,

iv) as outlined in the new claim 1 rejection, Zhang teaches that a saddle-shaped cutter showed approximately a 20 % increase in performance compared to prior art cutters, and the improved performance may be due to a number of factors such as, improved cooling around the cutting face, higher cutting efficiency (due to the non-planar interaction at the cutting face), and the fact that a non-planar interface leads to less flaking of the thermally stable polycrystalline diamond (see Zhang at [0054]).  Additionally, the Applicant has not established a persuasive reasoning or other showing that would demonstrate that the structure of the prior art combination (Azar as modified by Zhang) would not embody a PDC cutter that disperses the external force applied not only along the first cutting edge in its extension direction but also along the second cutting edges in a lateral direction of the first cutting edge, thus preventing stress concentration to avoid cracking of the PDC cutter because the arguments of counsel cannot take the place of evidence in the record (see MPEP § 716.01(c).II and 2145.I).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.G.U./Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731